Title: To Benjamin Franklin from John Whitehurst, 25 July 1771
From: Whitehurst, John
To: Franklin, Benjamin


Dear Sir
Clumber Park July 25 1771
I sent the two Clocks on Tuesday last by Clark; to the Bell in Wood Street, Directed for you in Craven Street, the Strand.
I hope they will please and Come Safe to hand. I have been So much out, I could not Engrave the Plates, and therefore Chose to Send them in the State they are In rather than keep them longer. Mr. Tompson Engraver in red lyon Street Clerken well, will do them in a day or two at any time, giving him proper Directions. Please to give him a line when you Chuse he Should wait on you. I am Sir your Most Obedient Servant
John Whitehurst
 Addressed: To / Docr. Benjn: Franklin / Craven Street the Strand / London
Endorsed: J. Whitehurst   Clocks